Citation Nr: 1200695	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-12 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to Agent Orange (AO) exposure. 

2.  Entitlement to service connection for a seizure disorder, to include as due to AO exposure.

3.  Entitlement to service connection for Hodgkin's disease, to include as due to AO exposure.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1966 to January 1970.  

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO denied service connection for diabetes mellitus, type 2, seizure disorder and Hodgkin's disease, each to include as due to Agent Orange exposure.  The RO also denied service connection for tinnitus.  The Veteran appealed the RO's June 2009 rating action to the Board. 

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the Pittsburgh, Pennsylvania RO.  A copy of the hearing transcript is of record.  At the hearing, the Veteran submitted additional evidence (i.e., service personnel records, statements from fellow service personnel and copies of photographs of the Veteran taken during his military service) along with a waiver of initial RO consideration.  Thus, a remand is not necessary in this instance.  38 C.F.R. § 20.1304 (2011). 

The issue of entitlement to service connection for a bilateral hearing loss disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the claims on appeal, additional evidentiary development is warranted; specifically, to obtain outstanding VA and private treatment records, to instruct the RO to follow the procedures outlined in VA's M21-MR with respect to the claims based on AO exposure, and to provide the Veteran with an examination by an appropriate VA clinician to determine the etiology of his tinnitus.

At the outset, the Board finds that there are outstanding VA treatment records that should be secured on remand.  VA treatment records, dated from February 2000 to December 2008 from the VA Medical Centers (VAMCs) in Altoona, Pennsylvania and Cincinnati, Ohio are of record.  In written statements and in testimony before the undersigned, the Veteran reported that he had continued to seek treatment for the disabilities on appeal from the VA Community Based Outpatient Clinics (CBOCs) in Dubois, Pennsylvania and Winchester, Virginia and VA Medical Center (VAMC) in Martinsburg, West Virginia.  (See VA Form 21-4138, Statement in Support of Claim and attached typed statement from the Veteran, received by the RO in mid-March 2009, and Transcript (T.) at page (pg.) 13)).  

Treatment records from the above-cited CBOCs and VAMC are not of record.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans' Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  As these records might contain information as to the etiology of the Veteran's diabetes mellitus, type 2, seizure disorder, Hodgkin's disease, and tinnitus, they are potentially relevant to the appeal.  Thus, the RO/AMC must attempt to secure the outstanding treatment records, dated from December 2008 to the present from the above-cited CBOCs and VAMC.

Additionally, the claims file contains a VA Form 21-4142, Authorization and Consent To Release Information to the Department of Veterans Affairs (VA), signed by the Veteran in March 2011, for treatment dated from 2001 to 2008 from the Christi Clinic in Champaign, Illinois.  As these records might contain information as to the etiology of the Veteran's diabetes mellitus, type 2, seizure disorder, Hodgkin's disease and tinnitus, the RO/AMC should attempt to secure them on remand.  

The Veteran contends that he has diabetes mellitus, type 2, seizure disorder and Hodgkin's disease as a result of having been exposed to Agent Orange while on temporary duty assignment (TDY) at Anderson Air Base, Guam in March 1967, and while working on the flight line at Takhli Air Base, Thailand from July 1968 to July 1969 and at Eglin Air Force Base, Florida, from September 1960 until discharge.  

The Veteran's service personnel records reflect that he was stationed at Takhli Air Base, Thailand, as an electronic warfare specialist with the 355 A&EMSq from July 18, 1968 to early July 1969, and at Elgin Air Force Base with the 4533 Tactical Training Squadron as an electronic warfare repairman from September 19, 1969 to January 30, 1970.  He was also shown to have been on TDY for 186 days in March 1967 while assigned to 22 AEMS, March Air Force Base, California.  These records indicate that the Veteran participated in the Vietnam Air Offensive Campaign, Phase III.  His awards include the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  The Veteran did not serve on the landmass of the Republic of Vietnam (RVN), and he does not contend otherwise. 

As to the Veteran's service in Thailand, Florida and Guam, VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension Service via electronic mail and a review be requested of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the United States Army and Joint Services Records Research Center (JSRRC) for verification.  In this case, it does not appear that any of the foregoing was undertaken by the RO. 

The United States Court of Appeals for Veterans Claims (Court) has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).  In order to comply with the procedures as provided for in the manual, the RO/AMC must send a detailed statement of the Veteran's claimed herbicide exposure to the Compensation and Pension Service via electronic mail requesting a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, the RO/AMC must send a request to the JSRRC for verification.  The Board concludes that this matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual. 

In addition, VBA Fast Letter 09-20 (May 6, 2009) was issued in conjunction with a Memorandum for the Record addressing herbicide use in Thailand during the Vietnam Era.  The memorandum contains information from the Department of Defense (DoD) regarding sites within the United States and abroad where tactical herbicides such as Agent Orange were used, tested, or stored.  See VBA Fast Letter 09-20.  If the alleged herbicide exposure cannot be resolved based on the memorandum, and sufficient information has been obtained, an inquiry should be sent directly to the JSRRC for any information it can provide that might corroborate the Veteran's claimed exposure.  Id.  

The Veteran contends that his current tinnitus is the result of having been exposed to acoustic trauma while working on B-52s during his period of active military service in the United States Air Force.  The Veteran's DD 214 reflects that his military occupational specialty (MOS) was an electronic warfare specialist in the United States Air Force.  Thus, the Board finds that his allegation that he was exposed to in-service acoustic trauma to be consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a)(West 2002).  The Veteran's assertions concerning loud noise exposure are considered competent, credible and probative. 

In the case of Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit held that 38 U.S.C. § 1154(a) (West 2002) requires that the VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). Moreover, the VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence. 

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that a veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, as the Board has conceded that the Veteran was exposed to acoustic trauma during military service, it finds that he should be accorded a VA examination for an opinion as to whether any claimed tinnitus was incurred therein.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Obtain copies of all treatment records  pertaining to the Veteran from the CBOCs in Dubois, Pennsylvania and Winchester, Virginia and VAMC in Martinsburg, West Virginia, dated from December 2008 to the present.  If there are no VA medical records dated after December 2008, this finding should be documented in the claims file and notice to this effect must be sent to the Veteran and his representative.  The Veteran must also be provided with an opportunity to submit such reports. 

2.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his diabetes type 2, seizure disorder, Hodgkin's disease, and tinnitus since his discharge from service.  In particular, the Veteran should provide, or authorize VA to obtain, any pertinent private records which are not already of record.  Specifically, all treatment records, dated from 2001 to 2008, from the Christi Clinic, 101 W. University Avenue, Champaign, Illinois 61820 (see VA Form 21-4142, dated and signed by the Veteran on March 16, 2011).  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011). 
   
3.  The RO/AMC must comply with the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n and attempt to verify the Veteran's claimed herbicide exposure as follows: 
   
(a) Request that the Veteran provide any additional details regarding the approximate dates, location, and nature of the alleged exposure. 
   
(b) Furnish a detailed description of the Veteran's claimed AO exposure at the following locations:  (i) Takhli Air Force Base, Thailand from July 18, 1968 to early July 1969 while assigned to 355 A&EMSq (ii) Guam in March 1967 while assigned to 22 AEMS; and, (iii) Eglin Air Force Base, Florida from September 19, 1969 to January 30, 1970 with the 4533 Tactical Training Squadron to Compensation and Pension Service via electronic mail and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged. 

(c) If a negative response is received from the Compensation and Pension Service, the RO/AMC should submit a request to JSRRC for verification of exposure to herbicides. 

Efforts to obtain the foregoing verification must continue until it is determined that further attempts would be futile, and this should be documented for the record. 

4.  When the above development is completed, the RO/AMC shall review the claims of entitlement to service connection for diabetes mellitus, type 2, seizure disorder and Hodgkin's disease, each claimed as due to AO exposure, and determine whether presumptive service connection based on herbicide exposure or other appropriate basis is in order for any of the claims. 

5.  If any only if the Veteran's exposure to AO is corroborated, should the RO/AMC schedule the Veteran for VA examinations by appropriate specialists to determine the etiology of any currently present diabetes mellitus, type 2, seizure disorder and Hodgkin's disease. 

Following a review of the claims file and examination of the Veteran, each examiner must provide an opinion as it relates to his or her specific disability as to whether any diabetes mellitus, type 2, seizure disorder and Hodgkin's disease is etiologically related to the Veteran's in-service AO exposure.  

Each examiner must provide a clear rationale for his or her opinion and a discussion of the facts and medical principles involved.  The claims file must be made available to each examiner for review in connection with their respective examination. 

6.  Schedule the Veteran for a VA examination by an appropriate examiner qualified in the diagnosis and the determination of causality of audiological disorders to determine the etiology of his tinnitus. 

The following considerations will govern the examination: 

(a) The claims files and a copy of this remand, will be reviewed by the examiner, with particular attention paid to the evidence noted below.  In addition to the specific directive of addressing the evidence of record as noted below, the examiner must acknowledge receipt and review of the claims file and a copy of this remand. 

(b) In reaching all conclusions, the examining physician, must identify and explain the medical basis or bases for the conclusion, with identification of the evidence of record relied upon in reaching the conclusion. 

(c) The examiner must provide an opinion as to whether any currently present tinnitus is etiologically related to, or had its onset during, the Veteran's period of active military service.  The examiner is hereby informed that the Veteran's exposure to acoustic trauma during military service is presumed. 

It is critical that a complete rationale, including the medical and factual basis, be articulated for any opinion rendered.

7.  After the above has been completed, the RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any examination report does not include all test reports, special studies or fully detailed descriptions of all pathology or adequate responses to the specific opinion requested, it must be returned to the examiner for corrective action. 

8.  Readjudicate the Veteran's claims of entitlement to service connection for diabetes mellitus, type 2, seizure disorder, and Hodgkin's disease, each claimed as due to AO exposure, and tinnitus.

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) that addresses all evidence received since issuance of the March 2010 Statement of the Case.  The SSOC must contain notice of all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



